Citation Nr: 1516529	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-02 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's net worth constituted a bar to receipt of nonservice-connected pension benefits with a special allowance for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to February 1946.  He died in May 2011 and the appellant is his widow. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  The RO determined that the Veteran was not eligible for nonservice-connected pension benefits with a special allowance for aid and attendance because his net worth was sufficient to meet his expenses.  The case was remanded by the Board for additional development in December 2014. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has relevant documents contained in the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files that have been reviewed by the undersigned.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to his death, the Veteran's net worth was a bar to receipt of nonservice-connected pension benefits with a special allowance for aid and attendance.



CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits with a special allowance for aid and attendance on behalf of the Veteran prior to his death are not met.  38 U.S.C.A. § 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.263, 3.271, 3.273, 3.274, 3.275 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Resolution of this appeal rests solely on the interpretation of the law, rather than a dispute as to the underlying facts of this case.  Specifically, the outcome in this case is dictated by the financial information provided by the Veteran prior to his death.  No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)  (2014).  VA's duties to notify and assist are not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132  (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Accordingly, the Board finds no prejudice toward the appellant in proceeding with the adjudication of her claim.  

Notwithstanding the above, the RO, as directed by the Board in its December 2014 remand, did conduct the assistance requested therein, and the actions of the AOJ refect substantial compliance with the instructions of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the notice of disagreement, received in October 2012 and currently contained in the VBMS file, was obtained as requested in the remand.  Also, as the Board remanded instructed the RO to make a formal determination as to whether the appellant qualified as a substitute under the provisions of 38 U.S.C.A. § 5121A (West 2014) and, if so, issue the appellant a letter requesting that she submit additional financial information, as such a letter was issued to the Veteran in January 2015, while the RO did not formally do so, it implicitly found that the appellant qualifies as a substitute for the Veteran.  

Pension is payable to Veterans of a period of war because of nonservice-connected disability or age.  The basic entitlement exists if the Veteran:  (1) served in the active military, naval or air service for ninety (90) days or more during the period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, or is 65 years of age or older; and (3) meets the specified net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.23, 3.274.

Pursuant to 38 C.F.R. §§ 3.274, 3.275, the corpus of estate and net worth of a Veteran is considered in a determination of whether or not pension benefits are warranted.  

VA shall deny or discontinue the payment of pension to a Veteran when the corpus of the estate of the Veteran or, if the Veteran has a spouse, the corpus of the estate of the Veteran and the Veteran's spouse is such that under all the circumstances, including consideration of the annual income of the Veteran, the Veteran's spouse and the Veteran's children, it is reasonable that some part of the corpus of such estate be consumed for the Veteran's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a). 

Unreimbursed medical expenses will be excluded from income when all of the following requirements are met: (i) they were or will be paid by a Veteran or spouse for medical expenses of the Veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or a constructive member of the Veteran's or spouse's household; and (iii) they were or will be in excess of five percent of the applicable maximum annual pension rate or rates for the Veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g). 

The terms "corpus of estate" and "net worth" are interchangeable and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  See 38 C.F.R. §§ 3.263(b).

In determining whether the estate should be used for the claimant's maintenance, factors to be considered include:  whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and, the potential rate of depletion, including spending due to unusual medical expenses. 
See 38 C.F.R. § 3.275(d). 

The considerations concerning net worth as an eligibility factor for pension, as set forth above, are necessary since it is inconsistent with the pension program to allow a claimant to collect a pension while simultaneously enjoying the benefit of a sizable estate.  38 C.F.R. § 3.3(a)(3)(v).  There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.

As previously indicated, prior to the Veteran's death, the RO in October 2012 denied the Veteran's claim for nonservice-connected pension benefits with a special allowance for aid and attendance based on a determination that the Veteran was not eligible for such benefits because his net worth precluded entitlement.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).  

Notwithstanding the above determination, the RO, pursuant to the instructions of the Board as indicated above, contacted the appellant in January 2015 and requested that that she submit any information as to expenses, in particular medical expenses, that the Veteran incurred prior to his death that may have been used as an "offset" to his estate so as to render him eligible for pension benefits.  See 38 C.F.R. §§ 3.272(g), 3.275(d).  This letter specifically requested, as directed by the Board remand, that she submit evidence as to her and the Veteran's expenses (including medical expenses) for the period January 1, 2010, to March 9, 2011, and verification from any home healthcare providers as to the nature of any care and services provided during that period, as well as during earlier periods in 2008 and 2009.  

In multiple responses to this letter submitted by and on behalf of the appellant, it was indicated that the RO had all the information necessary to award her the benefits requested based on the fact that the Veteran had already been granted aid and attendance/housebound benefits in 2008.  As in fact a February 2008 rating decision, to which the Veteran was notified by letter dated later in that month, actually denied his claim for entitlement to special monthly compensation benefits based on the need for the aid and attendance of another person or due to being housebound, it appears that appellant's claim is simply based on a mistaken belief that the Veteran was already found to be entitled to the benefits sought.  In any event, she has not challenged the calculations made by the RO in determining that the Veteran's net worth constituted a bar to receipt of the benefits requested; namely nonservice-connected pension benefits with a special allowance for aid and attendance.  

In short, there is a presumption of administrative regularity in VA processes that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Absent receipt of the financial information requested that might rebut the presumption that the RO properly calculated the Veteran's estate prior to his death-or provide additional or amended evidence that would warrant recalculation of his estate-the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426, 430, (1994); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991))(if a claimant wants help in the  development of her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence).  


ORDER

Eligibility for nonservice-connected pension benefits with a special allowance for aid and attendance on behalf of the Veteran prior to his death is denied. 


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


